Citation Nr: 0829136	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-10 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from February 1974 to November 
1984.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Houston, Texas.  

The veteran testified in support of this claim at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in May 2008.  A transcript of the hearing testimony 
is now of record.


FINDING OF FACT

The veteran's service-connected disabilities do not require 
use of medication that causes irreparable damage to his outer 
garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
have not been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. 
§ 3.810 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Even 
assuming otherwise, a remand for further notification and 
assistance is not necessary, because, as explained below, 
there is no reasonable possibility that such action could 
change the outcome in this case.  Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that when the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.



II.  Analysis of Claim

The veteran claims entitlement to an annual clothing 
allowance on the basis that the medication he takes for his 
service-connected skin disability, which has a Vaseline base, 
stains his underwear and tee shirts.  According to written 
statements he submitted during the course of this appeal and 
his hearing testimony, presented in May 2008, he has tried 
unsuccessfully to alleviate this problem by using a stain 
remover.  Allegedly, VA knows that this problem is affecting 
veterans and, in an effort to reduce the problem, has started 
issuing water-based ointment for skin conditions.  Initially 
the veteran acknowledged that he was not seeking an annual 
clothing allowance for his outer garments.  Subsequently, 
however, his representative asserted that the veteran's tee 
shirts represent outer garments, thereby entitling him to the 
benefit sought on appeal.   

VA may pay an annual clothing allowance to a veteran when the 
Chief Medical director or designee certifies that, because of 
a service connected disability, the veteran wears or uses a 
prosthetic or orthopedic appliance, which tends to wear or 
tear the veteran's clothing, or the veteran uses medication 
for a skin condition due to a service-connected disability, 
which causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 
3.810(a)(2) (2007).

In this case, the veteran is service connected for multiple 
disabilities, including lichen planus, a skin disability.  He 
uses several medications for this disability, prescribed by 
VA and private physicians, including Protopic (tacrolimus).  
The inactive ingredients of this medication include mineral 
oil, paraffin, propylene carbonate, white petrolatum and 
white wax.  

In October 2005, the veteran contacted the manufacture of the 
medication for the purpose of determining the appropriate way 
to remove the stains the medication was allegedly leaving on 
his underwear and tee shirts.  A representative of the 
manufacturer responded that, because Protopic is in a 
Vaseline base, any product that removes grease or oil would 
also remove the stains.  The representative suggested two 
such products for the veteran's use.  At his hearing, 
however, the veteran testified that he had tried the products 
to no avail and exhibited sample tee shirts, which remained 
stained.

In November 2005, VA sought review of the veteran's claim by 
a designee of the Chief Medical director, a VA pharmacist.  
She found that the medications the veteran was using for his 
service-connected disabilities, including tacrolimus (the 
sole active ingredient of Protopic), did not cause 
irreparable damage to his outer garments.  She suggested 
presoaking the clothing prior to laundering to remove any 
residual product.  

In this case, there is some question regarding whether the 
stained clothing at issue represents outer garments.  
Certainly the veteran's underwear does not qualify as such; 
however, as alleged, tee shirts are worn as both inner and 
outer garments.  Regardless, the Board need not resolve this 
issue.  Rather, given the opinion of the previously noted 
designee, on whose certification a grant of clothing 
allowance is based, the Board must deny the veteran's claim.  
In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An annual clothing allowance is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


